

116 HRES 97 IH: Justice for All Resolution
U.S. House of Representatives
2019-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 97IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2019Mr. Gaetz (for himself and Mr. Biggs) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the House of Representatives that the crime of lying to Congress must be
			 prosecuted equitably.
	
 Whereas providing false or misleading testimony to the Congress is a crime under sections 1001, 1621, and 1623 of chapter 18, United States Code;
 Whereas testimony given before Congress, or any of the committees and subcommittees thereof, must be truthful;
 Whereas honest and forthright testimony is essential to the oversight and investigational authority of Congress;
 Whereas the investigative authority of Congress has been an integral part of its operations since its establishment;
 Whereas the inquisitorial powers of the legislature were even discussed in the Federal Convention of 1787, prior to the ratification of the Constitution;
 Whereas, in 1792, a committee of the House of Representatives conducted an investigation into military losses to Native American Tribes, and the committee was explicitly empowered to to call for such persons, papers, and records, as may be necessary to assist their inquiries;
 Whereas Roger Stone, a longtime political strategist, was recently arrested, with 29 Federal Bureau of Investigation (FBI) agents and 17 vehicles arriving at his home for a predawn raid;
 Whereas the indictment of Stone revealed that the crimes for which he was arrested were one count of obstruction of proceeding, five counts of false statements, and one count of witness tampering;
 Whereas Stone is one of a very small number of people who have been arrested for the crime of lying to Congress;
 Whereas it has been widely recognized by Members of Congress, legal scholars, and historians that lying to Congress is a crime for which very few people have been prosecuted;
 Whereas in a 2007 essay in the Quinnipiac Law Review, Mr. P.J. Meitl wrote that almost no one is prosecuted for lying to Congress, and that only six people have been convicted of perjury or related charges in relation to Congress in the last sixty years; and
 Whereas the lack of convictions for lying to Congress is not due to the overwhelming truthfulness of testimony given, as it has been revealed and proven that many people have knowingly provided false statements to Congress without facing punishment, including but not limited to—
 (1)James Clapper, former Director of National Intelligence, who was questioned by Senator Ron Wyden, and was asked whether the NSA collect[ed] any type of data at all on millions, or hundreds of millions of Americans, to which Clapper replied No, sir, and not wittingly, a response he later admitted was clearly erroneous;
 (2)James Comey, former FBI Director, who was questioned by Senator Charles Grassley, and asked whether he had ever authorized someone to leak information to the media, to which he responded no, despite reports from the Office of the Inspector General indicating his response was likely untrue;
 (3)John Brennan, former Director of the Central Intelligence Agency (CIA), who was questioned by Representative Trey Gowdy, and asked whether the FBI or CIA had used the so-called Steele dossier as the basis for any legal proceedings of any kind, to which Brennan replied no, and stated further that the dossier was not, in any way, used as the basis for the intelligence community assessment of possible election interference, a statement contradicted by news reports, investigative journalists, and the sworn testimony of many other members of the intelligence community;
 (4)Andrew McCabe, former Deputy FBI Director, who was revealed by the Office of the Inspector General to have lacked candor when questioned about his unauthorized disclosure of information to the media, including three instances while McCabe was under oath;
 (5)Lois Lerner, former Director of the Exempt Organizations Unit of the Internal Revenue Service, who repeatedly made false statements to congressional investigators, and who denied that she had requested overly extensive and deeply intrusive information from conservative nonprofit organizations in an attempt in order to chill their constitutional rights to free political speech, statements later revealed by the Department of the Treasury Inspector General for Tax Information to be untrue;
 (6)Eric Holder, former Attorney General, who— (A)provided false information to the House Committee on Oversight and Government Reform on May 3, 2011, regarding the origins of the program named Fast and Furious, subsequently changing his statement during testimony before the Senate Committee on the Judiciary on November 18, 2011;
 (B)provided false information to the House Committee on the Judiciary on May 15, 2013, when he claimed that he had recused himself from the Associated Press leak investigation, without any records indicating a formal recusal letter, required under such circumstances, had ever been drafted; and
 (C)provided false information to the House Committee on the Judiciary on May 15, 2013, saying that prosecution of the press was something he had never been involved in [or] heard of, though he had personally signed off on a search warrant for the personal email account of Fox News correspondent Mr. James Rosen; and
 (7)Hillary Clinton, former Secretary of State, who was questioned about mishandling classified data by Representative Jim Jordan during a hearing of the House Select Committee on Benghazi, and responded there was nothing marked classified on my e-mails, either sent or received, a statement proven untrue by reports from the FBI and the Office of the Inspector General: Now, therefore, be it
	
 1.Short titleThis Act may be cited as the Justice for All Resolution. 2.Sense of CongressThat it is the sense of the House of Representatives that the crime of lying to Congress, as defined in sections 1001, 1621, and 1623 of chapter 18, United States Code, must be prosecuted equitably, without regard to politics or elections.
		